Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 1 of 32




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                         MIAMI DIVISION
                                             CASE NO.:
                                  AT LAW AND IN ADMIRALTY
  TAMA SUSAN BOGAD,

         Plaintiff
  v.
   ROYAL CARIBBEAN CRUISES LTD. a/k/a
   ROYAL CARIBBEAN CRUISES LTD., A LIBERIAN
   CORPORATION, d/b/a ROYAL CARIBBEAN
   CRUISE LINE and d/b/a ROYAL CARIBBEAN
   INTERNATIONAL,

         Defendant.
  _________________________________/

                                  COMPLAINT FOR DAMAGES
         The Plaintiff, TAMA SUSAN BOGAD (hereinafter “Plaintiff” or “TAMA BOGAD”),

  hereby sue the Defendant, Royal Caribbean Cruises, Ltd. (hereinafter “Defendant” or “RCCL”)

  and file this Complaint for Damages and say:

                              THE PARTIES AND JURISDICTION
         1.      This is an action for damages which exceed $75,000 exclusive of interest, costs,

  and attorney’s fees.

         2.      THE PLAINTIFF. The Plaintiff, TAMA SUSAN BOGAD (hereinafter “TAMA

  BOGAD”), is sui juris and is a citizen and resident of Palm Beach County, FL.

         3.      THE DEFENDANT. The Defendant, Royal Caribbean Cruises, Ltd. (hereinafter

  “Defendant” or “RCCL”) is a foreign corporation incorporated outside of the state of Florida, but

  does business in the State of Florida, and at all times material hereto was and is doing business in
                                                   1
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 2 of 32




   Miami Dade County, Florida. At all times material hereto the Defendant owned and/or operated

   the cruise ship on which the subject negligence occurred.

           4.        FEDERAL SUBJECT MATTER JURISDICTION. Federal subject matter

   jurisdiction arises under and is by virtue of Diversity of Citizenship pursuant to 28 U.S.C. § 1332,

   as this is a civil action where the matter in controversy exceeds the sum or value of $75,000

   exclusive of interest and costs, and is between citizens of different States and/or citizens of a State

   and citizens or subjects of a foreign state. This action also arises under and is by virtue of the

   admiralty or maritime jurisdiction pursuant to 28 U.S.C. § 1333. Further, this action is being filed

   in Federal Court in Miami Dade County, Florida, as required by the venue selection clause in the

   Passenger Contract Ticket issued by the Defendant.

           5.        VENUE AND PERSONAL JURISDICTION. The Defendant, at all times

   material hereto, itself or through an agent or representative, in the County and in the District in

   which this Complaint is filed:

                (a) Operated, conducted, engaged in or carried on a business venture in this state and/or
                county; and/or
                (b) Had an office or agency in this state and/or county; and/or
                (c) Engaged in substantial activity within this state; and/or
                (d) Committed one or more of the acts stated in Florida Statutes, Sections 48.081, 48.181
                or 48.193.
     6.    OTHER ALLEGATIONS COMMON TO ALL COUNTS All conditions precedent for

   filing and maintaining this action have been fulfilled, have been waived, or do not apply.

           7.        DATE OF THE INCIDENT. The incident occurred on February 7, 2019.

           8.        LOCATION OF THE INCIDENT. The incident occurred onboard the vessel

the RCCL Harmony of the Seas, a ship in navigable water, while the Plaintiff was a passenger onboard.

                                                        2
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 3 of 32




Accordingly, the Plaintiff’s claims are governed by general maritime law. Specifically, TAMA

BOGAD’s slip and fall occurred in or in close proximity to the whirlpool on Deck 15.

           9.      STATUS OF THE PLAINTIFF AT THE TIME OF THE INCIDENT. At all

times material hereto, the Plaintiff was a passenger on the subject cruise ship described herein and

accordingly was an invitee while on the vessel.

           10.     RCCL AND HARMONY OF THE SEAS: RCCL owns and/or operates the RCCL

   Harmony of The Seas. RCCL owes a duty of reasonable care under the circumstances. The

   circumstances giving rise to this cause of action are as follows. RCCL custom built the RCCL

   Harmony of The Seas cruise ship in a shipyard in Germany. The RCCL Harmony of The Seas is a

   cruise ship which RCCL had custom built to specifications and designs which were made by or

   under the supervision and participation of RCCL. The RCCL Harmony of The Seas was designed

   by or at the direction of RCCL’s shoreside New Build and other shoreside departments. RCCL

   employs architects, designers, and engineers.

           11.     The RCCL Harmony of The Seas has a capacity for 5,497 passengers and 2,300 crew

   members. The exterior and interior of the ship was built in Germany at a shipyard under the

   constant supervision of RCCL’s onsite construction managers, designers, architects, and

   engineers. Under the contract with the shipyard, RCCL not only had full access to the ship to

   inspect and the ability to inspect the designs used for construction, but also has the ability to reject

   and change any design or construction at the shipyard and for a period of time thereafter. RCCL

   holds the ultimate control under their contract with the yard, if an item or design is rejected or at

   issue and not resolved, RCCL can withhold payment. That includes the materials used on the floor



                                                      3
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 4 of 32




  of the open deck of Deck 15 aboard the RCCL Harmony of The Seas which caused this fall and

  these injuries.

          12.       The RCCL Harmony of The Seas was delivered to RCCL as finished on May 13,

  2016. RCCL has operated and maintained the ship continuously since that time. The RCCL

  Harmony of The Seas is a part of the Oasis Class. RCCL has operated and maintained the other

  ships in Radiance class, listed above, continuously since the time when each of those ships were

  first built and put into service. And RCCL also custom built to specifications and designs which

  were made by or under the supervision and participation of RCCL all of the Oasis class ships. The

  design and construction of these ships was under the supervision and with the participation of

  RCCL personnel who were stationed onsite in the shipyard during construction.

          13.       RCCL is in the hospitality business. Deck 15 on the RCCL Harmony of The Seas

  features swimming pools, hot tubs, and chaise lounges. The features on Deck 15 makes it one of the

  busiest locations on board the ship as the decks are central locations and attract crowds. The

  operations involve attracting crowds to a central location and controlling and ensuring the safety

  of those crowds. Passengers exit the pools and hot tubs all throughout the day, tracking water onto

  the surrounding decks. The water tracked onto the decks is an ongoing, continuous problem of which

  RCCL is well aware. Large puddles of water will accumulate on the open decks by the pools and

  whirlpool. RCCL’s open decks, like Deck 15, are also exposed to the elements and repetitively

  become wet from rain, ocean spray and humidity. RCCL’s flooring on the open decks are extremely

  slippery when wet. This is an ongoing, continuous problem of which RCCL is well-aware.

         14.        NOTICE. RCCL knows that passengers exiting the pools and hot tubs all throughout

  the day will track water onto the surrounding decks. The water tracked onto the decks is an ongoing,

  continuous problem of which RCCL is well aware.

                                                    4
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 5 of 32




        15.      RCCL knows that open decks, like Deck 15, are also exposed to the elements and

  repetitively become wet from rain, ocean spray and humidity. RCCL’s flooring on the open decks

  are unreasonably slippery when wet.

         16.     RCCL knew or should have known of the dangerously slippery surface of the floor

  by the whirlpool on Deck 15 on February 7, 2019 because RCCL allowed a puddle 5 feet by 3 feet

  to accumulate for an extended period of time. TAMA BOGAD is 5 feet tall and was wet from head

  to toe when she slipped and fell on the unreasonably slippery deck.

         17.     RCCL knew or should have know of the dangerous slippery condition because of

  the length of time the condition existed. Upon information or belief, the pool on Deck 15 was open

  at 8am on February 7, 2019. TAMA BOGAD slipped and fell at approximately 12pm on February

  7, 2019.

         18.     RCCL knew that there would be more passengers tracking even more water onto the

  deck from the pool and whirlpool that day because RCCL had closed the children’s pool on February

  7, 2019.

         19.     RCCL knew or should have known of the dangerous slippery condition because of

  prior slip and fall incidents including but not limited to the following: On February 3, 2019,

  Darlene Murzyn was on the pool deck of the RCCL Brilliance of the Seas. Ms. Murzyn walked

  through an area near a hot tub. As Ms. Murzyn walked through an area near a hot tub, she slipped

  and fell on a large puddle of water which RCCL had allowed to accumulate for an extended period

  of time. On May 29, 2018, a passenger slipped and fell in a large puddle of water that RCCL

  allowed to accumulate at the bottom of two steps which are located in between the Deck 11

  whirlpool and children’s pool on the RCCL Majesty of the Seas. Shortly after that passenger

  slipped and fell, a child also slipped and fell in the same area on the RCCL Majesty of the Seas.

                                                  5
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 6 of 32




         20.     RCCL knows or should know that relevant industry standards, regulations, and

  codes dictate that its flooring should be kept safe for foreseeable conditions like the accumulation

  of water, food, spills, and liquids. “[T]he law in the Eleventh Circuit, as established by the former

  Fifth Circuit, is that advisory guidelines and recommendations, while not conclusive, are

  admissible as bearing on the standard of care in determining negligence.” Cook v. Royal Caribbean

  Cruises, Ltd., No. 11–20723–CIV, 2012 WL 1792628, at *3 (S.D.Fla. May 15, 2012) (citing

  Muncie Aviation Corp. v. Party Doll Fleet, Inc., 519 F.2d 1178 (5th Cir.1975); Frazier v.

  Continental Oil Co., 568 F.2d 378 (5th Cir.1978)).Such guidelines are also probative of the

  defendants’ constructive knowledge of the allegedly hazardous condition. See Cook, 2012 WL

  1792628, at *3; Donlon v. Gluck Grp., LLC, No. 09–5379 (JEI/KMW), 2011 WL 6020574, at *6

  (D.N.J. Dec. 2, 2011); See Holderbaum v. Carnival Corp., 87 F. Supp. 3d 1345 (S.D. Fla. February

  19, 2015) (the court held that based on the IMO recommendation and the record evidence, a

  reasonable jury could conclude that the handrail was too large, hazardous, and that Defendant

  knew it was too large and hazardous) Muncie Aviation Corp., 519 F.2d at 1181 (holding that to

  the extent the defendant's pilot failed to consult advisory materials issued by the Federal Aviation

  Administration, or failed to follow their recommendations, “the jury could permissibly infer that

  he failed to meet the appropriate standard of due care”); Frazier, 568 F.2d at 381–82 (holding that

  the district court erroneously excluded testimony concerning violations of industry standards to

  establish the defendant's negligence); see also Donlon, 2011 WL 6020574, at *6 (denying

  summary judgment motion filed by houseboat manufacturer in lawsuit filed by person who fell

  down the stairs of a houseboat, holding that non-binding standards promulgated by the American

  Society for Testing and Materials were admissible because a jury could use the evidence to



                                                   6
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 7 of 32




  conclude that the stairs “were defectively designed” and because the standards put defendant “on

  constructive notice of the potential danger of the stairs”).

         21.     DESCRIPTION OF THE INCIDENT. On February 7, 2019, RCCL Harmony of

  the Seas was on its fifth day of cruising. RCCL allowed a large puddle of water to accumulate by

  the pool and whirlpool on Deck 15. RCCL allowed this to happen despite knowing that passengers

  exiting the pools and hot tubs all throughout the day will track water onto the surrounding decks.

  RCCL had closed the children’s pool on February 7, 2019. Because the children’s pool was closed,

  RCCL knew that there would be more passengers tracking even more water onto the deck from the

  pool and whirlpool that day. RCCL’s crewmembers allowed the puddle to accumulate and did not

  clean, dry, mop, or squeegee the puddle. RCCL also failed to post adequate warnings of water on

  the floor such as signs, cones, or barriers. RCCL also allowed the puddle to accumulate by failing

  to train its crewmembers regarding how to properly inspect, clean, and dry the floor. RCCL also

  allowed its crewmembers to ignore the puddle by stationing an inadequate number of

  crewmembers in the area and failing to supervise them.

         22.     On February 7, 2019 TAMA BOGAD was on the Deck 15 of the RCCL Harmony

  of the Seas. TAMA BOGAD walked through an area near a hot tub. As BOGAD walked through

  an area near a hot tub, TAMA BOGAD slipped and fell on a large puddle of water which the

  Defendant had allowed to accumulate for an extended period of time. The Plaintiff had no way of

  knowing how slippery the deck would be.

         23.     As a result of this slip and fall on board the Harmony of the Seas, TAMA BOGAD

  dislocated her left hip. On February 7, 2019, on the ship, TAMA BOGAD underwent a painful a

  closed reduction of the dislocated left hip. A closed reduction is a procedure to set the bone back

  in place without cutting the skin open. Following the incident and the closed reduction, TAMA

                                                    7
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 8 of 32




  BOGAD’s hip continued to dislocate. On April 5, 2019, TAMA BOGAD underwent a left hip

  revision (open) surgery with insertion of hardware. These injuries are permanent and significantly

  affect the life and abilities of the Plaintiff and are expected to continue in the future.

                                             COUNT I
                                  NEGLIGENT FAILURE TO MAINTAIN

         24.      The Plaintiff, TAMA BOGAD, hereby adopts and re-alleges each and every

  allegation in paragraphs 1 through 23, above.

          25.     This is an action for negligence of RCCL failing to maintain the floor on the open

  deck of Deck 15 onboard the RCCL Harmony of the Seas in a safe manner.

          26.     DUTIES OWED BY THE DEFENDANT. RCCL owes a “duty to exercise

  reasonable care for the safety of its passengers,” including TAMA BOGAD. See Hall v. Royal

  Caribbean Cruises, Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendant also owes a

  “duty to exercise reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines,

  Inc., 1991 WL 329584 (S.D. Fla. 1991).

          27.     RCCL owes a duty as a common carrier to its passengers to maintain the floor on

  the open deck of Deck 15 onboard the RCCL Harmony of the Seas in a safe manner. RCCL owes

  a duty of reasonable care under the circumstances. The circumstances are that RCCL is in the

  hospitality business. Deck 15 on the RCCL Harmony of The Seas features swimming pools, hot

  tubs, and chaise lounges. The features on Deck 15 makes it one of the busiest locations on board

  the ship as the decks are central locations and attract crowds. The operations involve attracting

  crowds to a central location and controlling and ensuring the safety of those crowds. Passengers

  exit the pools and hot tubs all throughout the day, tracking water onto the surrounding decks. The

  water tracked onto the decks is an ongoing, continuous problem of which RCCL is well aware. Large


                                                     8
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 9 of 32




  puddles of water will accumulate on the open decks by the pools and whirlpool. RCCL’s open

  decks, like Deck 15, are also exposed to the elements and repetitively become wet from rain, ocean

  spray and humidity. RCCL’s flooring on the open decks are extremely slippery when wet. This is

  an ongoing, continuous problem of which RCCL is well-aware. For these reasons, RCCL’s duty

  of care includes maintaining the floor on the open deck of Deck 15 onboard the RCCL Harmony

  of the Seas in a safe manner including the floor where TAMA BOGAD slipped and fell on

  February 7, 2019. The duty to maintain the floor on the open deck of Deck 15 in a safe manner

  includes a duty to regularly inspect, clean, dry, mop and/or squeegee the Deck 15 floor.

         28.     RCCL, at all relevant times, was also under a legal duty to comply with mandatory

  international vessel safety regulations that are promulgated by the International Maritime

  Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

  Safety of Life at Sea (SOLAS) treaty, including Part D, Regulation 13, subpart 1.1 “safe escape

  routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

  clear of obstacles.”) RCCL’s walkways are escape routes that RCCL knew or should have known

  it must maintain in a safe, clear, clean and secure condition.

         29.     The Defendant either had actual notice of the dangerous condition; and/or had

  constructive notice of the dangerous condition.

         30.     RCCL knew or should have known of the dangerously slippery surface of the floor

  by the whirlpool on Deck 15 on February 7, 2019 for several reasons. RCCL knows that passengers

  exiting the pools and hot tubs all throughout the day will track water onto the surrounding decks. The

  water tracked onto the decks is an ongoing, continuous problem of which RCCL is well aware. RCCL

  knows that large puddles of water will accumulate on the open decks by the pools and whirlpool.

  RCCL’s open decks, like Deck 15, are also exposed to the elements and repetitively become wet

                                                    9
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 10 of 32




   from rain, ocean spray and humidity. RCCL’s flooring on the open decks are unreasonably slippery

   when wet. RCCL knew or should have known about the dangerous condition because of the large

   size of the wet area and length of time the condition existed.

          31.     RCCL knows from prior slip and fall incidents on the open deck of Deck 15

   onboard the Harmony of the Seas and on similar flooring on the open decks on other RCCL ships

   like the one on which TAMA BOGAD fell, that the floor on the open deck becomes dangerously

   slick when wet and causes people to fall. RCCL documents slip and falls in various ways which

   may include prior shipboard safety meetings; work orders; prior repairs; logs or databases of prior

   similar incidents of slip and falls; prior complaints made to guest services throughout its fleet;

   safety testing and/or inspections testing.

          32.     RCCL, at all relevant times, knew or should have known of industry safety standards

   applicable to maintaining safe walkways. Prominent safety organizations such as the International

   Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board, and the American

   Society for Testing and Materials (ASTM) International has led to the formulation and promulgation

   of stair and walkway safety standards and guidelines which apply to the marine environment. See,

   e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger Vessel

   Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-20(n),

   116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

          33.     The Defendant had constructive notice of the dangerous condition by, inter alia, (a)

   the length of time the dangerous condition existed; (b) the nature of the dangerous condition, including

   that the condition that existed on the flooring of the open deck of Deck 15 is unreasonably slippery

   when wet in violation of industry standards, regulations, and codes, and was apparent to any RCCL’s

   crew passing by, but not readily apparent to TAMA BOGAD; and/or (c) the size of the puddle of

                                                     10
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 11 of 32




   water; and/or d) the fact that the dangerous condition, a similar dangerous condition, or the cause of

   the dangerous condition was repetitive, continuous, ongoing, recurring, or occurring with some

   regularity. Thus, the dangerous condition was reasonably foreseeable and in the exercise of

   reasonable care the Defendant should have known about it.

          34.     The additional circumstances giving rise to the Defendant’s duty to maintain all areas

   and features of the vessel including the Deck 15 floor are the fact that the Defendant has installed a

   flooring material that must be properly cleaned, stripped and coated periodically according to the

   manufacturer’s instructions and industry standards and that can become even more slippery when the

   manufacturer’s instructions and industry standards are not complied with.

          35.     In the alternative, notice to the Defendant is not required because the Defendant (a)

   engaged in and was guilty of negligent maintenance; and/or (b) through its own acts and/or omissions

   the Defendant caused the dangerous condition to come about or exacerbated the dangerous condition

   through negligently allowing the stairway to remain wet. Therefore, no notice to the Defendant is

   required.

          36.     RCCL BREACHES OF DUTY. RCCL breached its duty to maintain the floor on

   the pool deck of Deck 15 on board the Harmony of the Seas in a safe manner. RCCL breached its

   duties to TAMA BOGAD by its actions and conduct. RCCL allowed a large puddle of water to

   accumulate by the whirlpool on Deck 15. RCCL allowed this to happen despite knowing that

   passengers exiting the pools and hot tubs all throughout the day will track water onto the surrounding

   decks. RCCL’s crewmembers allowed the puddle to accumulate and did not clean, dry, mop, or

   squeegee the puddle. RCCL failed to regularly inspect the subject area. RCCL also failed to place

   a runner, mat or other slip resistant coating on the floor of Deck 15. RCCL also failed to comply

   with comply with applicable industry standards, statutes, and/or regulations which invokes the

                                                    11
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 12 of 32




   Pennsylvania Rule and shifts the burden of proof to the Defendant in the proof of negligence or

   proof of the absence of negligence. RCCL’s violation of applicable and mandatory safety

   regulations and standards constitutes negligence per se.

           37.      PROXIMATE CAUSE: RCCL’s failure to maintain the floor on the open deck of

   Deck 15 on board the Harmony of the Seas in a safe manner on February 7, 2019, proximately

   caused TAMA BOGAD’s injuries. The Defendant’s negligent maintenance caused a puddle of

   water to accumulate and remain on the deck for an extended period of time. The puddle made the

   deck unreasonably and unexpectedly wet and slippery. Had RCCL properly maintain the floor on

   the open deck of Deck 15 on board the Harmony of the Seas in a safe manner, TAMA BOGAD

   would have never slipped and fell by the whirlpool on Deck 15 on the Harmony of the Seas on

   February 7, 2019.

           38.      DAMAGES: RCCL’s negligence proximately caused permanent injuries and

   damages to TAMA BOGAD in the past and in the future. Those injuries and damages include but

   are not limited to economic damages including medical, psychological, and other related expenses

   in the past and in the future; and household and other related expenses in the past and in the future.

   Those injuries and damages also include but are not limited to non-economic damages including

   pain, suffering, disability, physical impairment, scarring, disfigurement, mental anguish,

   inconvenience, and loss of capacity for the enjoyment of life. The losses are either permanent or

   continuing. TAMA BOGAD has suffered these losses in the past and will continue to suffer them

   in the future.

           WHEREFORE, Plaintiff, TAMA BOGAD, demands Judgment against RCCL for damages

   recoverable under the general maritime law and state law including but not limited to economic

   damages including medical, psychological, and other related expenses in the past and in the future;

                                                    12
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 13 of 32




   damages in the past and in the future including pain, suffering, disability, physical impairment,

   scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the enjoyment of life;

   all court costs, all interest due under the applicable law including interest from the date of the subject

   incident under General Maritime Law, and any and all other damages which the Court deems just or

   appropriate

                                              COUNT II
                                      NEGLIGENT FAILURE TO WARN

           39.     The Plaintiff, TAMA BOGAD, hereby adopts and re-alleges each and every

   allegation in paragraphs 1 through 23, above.

           40.     This is an action for negligence of RCCL failing to warn passengers, including

   TAMA BOGAD, of its hazards, risks or dangers.

           41.     DUTIES OWED BY THE DEFENDANT. RCCL owes a “duty to exercise

   reasonable care for the safety of its passengers,” including TAMA BOGAD. See Hall v. Royal

   Caribbean Cruises, Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendant also owes a

   “duty to exercise reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines,

   Inc., 1991 WL 329584 (S.D. Fla. 1991). Additionally, the Defendant’s “duty is to warn of dangers

   known to the carrier in places where the passenger is invited to or may reasonably be expected to

   visit.” See Vierling v. Celebrity Cruises, Inc., 339 F.3d 1309 (11th Cir. 2003) (“Courts sitting in

   admiralty have long recognized an obligation on the part of a carrier to furnish its passengers with a

   reasonably safe means of boarding and leaving the vessel, that this obligation is non-delegable, and

   that even the slightest negligence renders a carrier liable.”); Carlisle v. Ulysses Line Limited, 475

   So.2d 248 (Fla. 3d DCA 1985).




                                                      13
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 14 of 32




          42.     RCCL owes a duty as a common carrier to its passengers to warn of dangers known

   to RCCL where RCCL invite or reasonably expect passengers to go. RCCL owes a duty of

   reasonable care under the circumstances. The circumstances are that RCCL is in the hospitality

   business. Deck 15 on the RCCL Harmony of The Seas features swimming pools, hot tubs, and chaise

   lounges. The features on Deck 15 makes it one of the busiest locations on board the ship as the

   decks are central locations and attract crowds. The operations involve attracting crowds to a central

   location and controlling and ensuring the safety of those crowds. Passengers exit the pools and hot

   tubs all throughout the day, tracking water onto the surrounding decks. The water tracked onto the

   decks is an ongoing, continuous problem of which RCCL is well aware. Large puddles of water will

   accumulate on the open decks by the pools and whirlpool. RCCL’s open decks, like Deck 15, are

   also exposed to the elements and repetitively become wet from rain, ocean spray and humidity.

   RCCL’s flooring on the open decks are extremely slippery when wet. This is an ongoing, continuous

   problem of which RCCL is well-aware. For these reasons, RCCL’s duty of care includes warning

   of dangerous walking surfaces present in and around Deck 15, including the floor where TAMA

   BOGAD slipped and fell on February 7, 2019.

          43.     RCCL, at all relevant times, was also under a legal duty to comply with mandatory

   international vessel safety regulations that are promulgated by the International Maritime

   Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

   Safety of Life at Sea (SOLAS) treaty, including Part D, Regulation 13, subpart 1.1 “safe escape

   routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

   clear of obstacles.”) RCCL’s walkways are escape routes that RCCL knew or should have known

   it must maintain in a safe, clear, clean and secure condition.



                                                    14
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 15 of 32




          44.     The Defendant had actual notice of the dangerous condition and/or had constructive

   notice of the dangerous condition.

          45.     RCCL knew or should have known of the dangerously slippery surface of the floor

   by the whirlpool on Deck 15 on February 7, 2019 for several reasons. RCCL knows that passengers

   exiting the pools and hot tubs all throughout the day will track water onto the surrounding decks. The

   water tracked onto the decks is an ongoing, continuous problem of which RCCL is well aware. RCCL

   knows that large puddles of water will accumulate on the open decks by the pools and whirlpool.

   RCCL’s open decks, like Deck 15, are also exposed to the elements and repetitively become wet

   from rain, ocean spray and humidity. RCCL’s flooring on the open decks are unreasonably slippery

   when wet. RCCL knew or should have known about the dangerous condition because of the large

   size of the wet area and length of time the condition existed.

          46.     RCCL knows from prior slip and fall incidents on the open deck of Deck 15

   onboard the Harmony of the Seas and on similar outdoor flooring on other RCCL ships like the

   one on which TAMA BOGAD fell, that the floor on the open deck becomes dangerously slick

   when wet and causes people to fall. RCCL documents slip and falls in various ways which may

   include prior shipboard safety meetings; work orders; prior repairs; logs or databases of prior

   similar incidents of slip and falls; prior complaints made to guest services throughout its fleet;

   safety testing and/or inspections testing.

          47.     RCCL, at all relevant times, knew or should have known of industry safety standards

   applicable to maintaining safe walkways. Prominent safety organizations such as the International

   Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board, and the American

   Society for Testing and Materials (ASTM) International has led to the formulation and promulgation

   of stair and walkway safety standards and guidelines which apply to the marine environment. See,

                                                     15
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 16 of 32




   e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger Vessel

   Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-20(n),

   116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

          48.     RCCL is aware that it owes a duty as a common carrier to its passengers to warn of

   dangers known to RCCL where RCCL invite or reasonably expect passengers to go. RCCL

   distributes crew member training materials; safety warning messages including those made

   through verbal announcement, newsletters and safety videos. RCCL train its crew members to

   warn passengers of hazardous or slippery conditions verbally, with warning signs, and/or marking

   the area or blocking off the area to prevent passengers from walking on the hazardous and/or

   slippery condition.

          49.     RCCL BREACHES OF DUTY. RCCL breached its duty to warn DARLENE

   MURYZN of dangerously slippery condition of the floor of the open deck on Deck 15. RCCL

   breached its duties to TAMA BOGAD by its actions and conduct. RCCL through its crew

   members failed to reasonably and regularly place signs, stickers, lights, and other visual or written

   notices on or near the pool deck of Deck 15 where TAMA BOGAD slipped and fell. RCCL’s crew

   members failed to reasonably and regularly make audible announcements that the open decks are

   dangerously slippery when wet. RCCL also failed to comply with comply with applicable industry

   standards, statutes, and/or regulations which invokes the Pennsylvania Rule and shifts the burden

   of proof to the Defendant in the proof of negligence or proof of the absence of negligence. RCCL’s

   violation of applicable and mandatory safety regulations and standards constitutes negligence per

   se.

          50.     RCCL failed to warn TAMA BOGAD of the dangerous, unreasonably, and

   unexpectedly slippery nature of the Deck 15 pool deck in an area that RCCL had invited TAMA

                                                    16
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 17 of 32




   BOGAD to visit. The dangerous, unreasonably, and unexpectedly slippery nature of the Deck 15

   pool deck was readily apparent to the Defendant because of prior similar incidents and it is a

   repetitive, ongoing condition. The dangerous, unreasonably, and unexpectedly slippery nature of

   the Deck 15 pool deck was readily apparent to the Defendant; however, the unreasonably, and

   unexpectedly slippery nature of the area where TAMA BOGAD slipped and fell was not readily

   apparent to TAMA BOGAD.

           51.      PROXIMATE CAUSE: RCCL’s failure to properly warn TAMA BOGAD of the

   dangerously slippery condition of the pool deck floor on Deck 15 caused the TAMA BOGAD’s

   injuries. Had RCCL properly warned TAMA BOGAD of the slipping hazard, DARLENE would

   have been aware of the dangerously slippery condition. TAMA BOGAD therefore would have

   never slipped and fell on the pool deck of Deck 15 on board the Harmony of the Seas.

           52.      DAMAGES: RCCL’s negligence proximately caused permanent injuries and

   damages to TAMA BOGAD in the past and in the future. Those injuries and damages include but

   are not limited to economic damages including medical, psychological, and other related expenses

   in the past and in the future; and household and other related expenses in the past and in the future.

   Those injuries and damages also include but are not limited to non-economic damages including

   pain, suffering, disability, physical impairment, scarring, disfigurement, mental anguish,

   inconvenience, and loss of capacity for the enjoyment of life. The losses are either permanent or

   continuing. TAMA BOGAD has suffered these losses in the past and will continue to suffer them

   in the future.

           WHEREFORE, Plaintiff, TAMA BOGAD, demands Judgment against RCCL for damages

   recoverable under the general maritime law and state law including but not limited to economic

   damages including medical, psychological, and other related expenses in the past and in the future;

                                                    17
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 18 of 32




   damages in the past and in the future including pain, suffering, disability, physical impairment,

   scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the enjoyment of life;

   all court costs, all interest due under the applicable law including interest from the date of the subject

   incident under General Maritime Law, and any and all other damages which the Court deems just or

   appropriate.

                                         COUNT III
                              NEGLIGENT TRAINING OF PERSONNEL

           53.     The Plaintiff, TAMA BOGAD, hereby adopts and re-alleges each and every

   allegation in Paragraphs 1-23, above.

           54.     This is an action for negligence of RCCL negligent training of shipboard

   crewmembers.

           55.     DUTIES OWED BY THE DEFENDANT. RCCL owes a “duty to exercise

   reasonable care for the safety of its passengers,” including TAMA BOGAD. See Hall v. Royal

   Caribbean Cruises, Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendant also owes a

   “duty to exercise reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines,

   Inc., 1991 WL 329584 (S.D. Fla. 1991). The cruise line is directly negligent for failing to train its

   shipboard crew members.

           56.     RCCL owes a duty as a common carrier to its passengers to train its crew members

   warn of dangers known to RCCL where RCCL invite or reasonably expect passengers to go. RCCL

   owes a duty of reasonable care under the circumstances. The circumstances are that RCCL is in

   the hospitality business. Deck 15 on the RCCL Harmony of The Seas features swimming pools, hot

   tubs, and chaise lounges. The features on Deck 15 makes it one of the busiest locations on board

   the ship as the decks are central locations and attract crowds. The operations involve attracting


                                                      18
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 19 of 32




   crowds to a central location and controlling and ensuring the safety of those crowds. Passengers

   exit the pools and hot tubs all throughout the day, tracking water onto the surrounding decks. The

   water tracked onto the decks is an ongoing, continuous problem of which RCCL is well aware. Large

   puddles of water will accumulate on the open decks by the pools and whirlpool. RCCL’s open

   decks, like Deck 15, are also exposed to the elements and repetitively become wet from rain, ocean

   spray and humidity. RCCL’s flooring on the open decks are extremely slippery when wet. This is

   an ongoing, continuous problem of which RCCL is well-aware. For these reasons, RCCL’s duty

   of care includes training its crew members to warn passengers of dangerous walking surfaces

   present in and around Deck 15, including on the pool deck where TAMA BOGAD slipped and fell

   on February 7, 2019.

          57.     RCCL, at all relevant times, was also under a legal duty to comply with mandatory

   international vessel safety regulations that are promulgated by the International Maritime

   Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

   Safety of Life at Sea (SOLAS) treaty, including Part D, Regulation 13, subpart 1.1 “safe escape

   routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

   clear of obstacles.”) RCCL’s walkways are escape routes that RCCL knew or should have known

   it must maintain in a safe, clear, clean and secure condition.

          58.     RCCL trains its shipboard crewmembers to warn passengers of the dangerous

   slippery conditions including on the open deck by the pools and whirlpool on Deck 15 on the

   Harmony of the Seas, that may cause passengers to slip and fall. RCCL knew, or should have

   known, of the importance of training its crewmembers to warn passengers of the dangerous slippery

   conditions of surfaces on board Harmony of the Seas including on the open deck by the pools

   and whirlpool on Deck 15, that may cause passengers to slip and fall. RCCL trains its crewmembers

                                                    19
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 20 of 32




   that passengers may not know that surfaces on board Harmony of the Seas including on the open

   deck by the pools and whirlpool on Deck 15, may be dangerously slippery and could cause them to

   slip and fall. RCCL knew or should have known the importance of training its crewmembers that

   passenger may not know of the dangerous slippery conditions of surfaces on board Harmony of the

   Seas including on the open deck by the pools and whirlpool on Deck 15. RCCL trains its

   crewmembers to warn passengers of slipping hazards verbally, with warning signs, and/or marking

   the area or blocking off the area to prevent passengers from slipping and falling. RCCL knew or

   should have known of the importance of training its crew members to warn passengers of slipping

   hazards verbally, with warning signs, and/or marking the area or blocking off the area to prevent

   passengers from slipping and falling. RCCL also distributes crew member training materials;

   safety warning messages including those made through verbal announcement, newsletters and

   safety videos. RCCL documents dangerous hazards and prior slip and falls in various ways which

   may include prior shipboard safety meetings; work orders; prior repairs; logs or databases of prior

   similar incidents of slip and falls; prior complaints made to guest services throughout its fleet;

   safety testing and/or inspections testing. However, despite knowing how and the reason why

   RCCL should train its crewmembers, RCCL failed to do so.

          59.     The Defendant had actual notice of the dangerous condition and/or had constructive

   notice of the dangerous condition.

          60.     RCCL knew or should have known of the dangerously slippery surface of the floor

   by the whirlpool on Deck 15 on February 7, 2019 for several reasons. RCCL knows that passengers

   exiting the pools and hot tubs all throughout the day will track water onto the surrounding decks. The

   water tracked onto the decks is an ongoing, continuous problem of which RCCL is well aware. RCCL

   knows that large puddles of water will accumulate on the open decks by the pools and whirlpool.

                                                    20
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 21 of 32




   RCCL’s open decks, like Deck 15, are also exposed to the elements and repetitively become wet

   from rain, ocean spray and humidity. RCCL’s flooring on the open decks are unreasonably slippery

   when wet. RCCL knew or should have known about the dangerous condition because of the large

   size of the wet area and length of time the condition existed.

              61.   RCCL also knew or should have known of the dangerously slippery surface of the

   floor by the whirlpool on Deck 15 on February 7, 2019 because of prior similar incidents or

   complaints. RCCL documents slip and falls in various ways which may include prior shipboard

   safety meetings; work orders; prior repairs; logs or databases of prior similar incidents of slip and

   falls; prior complaints made to guest services throughout its fleet; safety testing and/or inspections

   testing.

              62.   RCCL, at all relevant times, knew or should have known of industry safety standards

   applicable to maintaining safe walkways. Prominent safety organizations such as the International

   Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board, and the American

   Society for Testing and Materials (ASTM) International has led to the formulation and promulgation

   of stair and walkway safety standards and guidelines which apply to the marine environment. See,

   e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger Vessel

   Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-20(n),

   116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

              63.   RCCL’s duty to properly train its crewmembers is part of RCCL’s duty of reasonable

   care under the circumstances. This duty requires RCCL to properly train its crew members to properly

   warn passengers of dangerously slippery surface of the floor by the whirlpool on Deck 15 that may

   cause passengers to slip and fall.



                                                     21
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 22 of 32




          64.     RCCL should have become aware that it had failed to properly train its crew members

   given that the crew member(s) were failing to properly warn passengers of the dangerously slippery

   surface of the floor by the whirlpool on Deck 15 on February 7, 2019.

          65.     RCCL BREACHED ITS DUTY: RCCL breached its duty of care owed to TAMA

   BOGAD and was negligent by failing to reasonably train its crewmembers to warn passengers of

   dangerously slippery surface of the floor by the whirlpool on Deck 15 on board the Harmony of

   the Seas, that may cause passengers to slip and fall. RCCL also failed to comply with comply with

   applicable industry standards, statutes, and/or regulations which invokes the Pennsylvania Rule

   and shifts the burden of proof to the Defendant in the proof of negligence or proof of the absence

   of negligence. RCCL’s violation of applicable and mandatory safety regulations and standards

   constitutes negligence per se.

          66.     PROXIMATE CAUSE: RCCL’s failure to properly train RCCL’s crew members

   proximately caused TAMA BOGAD’s injuries. Had RCCL properly trained RCCL’s crew

   members to warn passengers of dangerously slippery surface of the floor by the whirlpool on Deck

   15 on board the Harmony of the Seas, that may cause passengers to slip and fall, the crewmember

   would have warned TAMA BOGAD of the dangerously slippery condition and TAMA BOGAD

   would have been aware of the dangerous condition. TAMA BOGAD therefore would never have

   slipped and fallen on dangerously slippery surface of the floor by the whirlpool on Deck 15 on

   board the Harmony of the Seas on February 7, 2019.

          67.     DAMAGES: RCCL’s negligence proximately caused permanent injuries and

   damages to TAMA BOGAD in the past and in the future. Those injuries and damages include but

   are not limited to economic damages including medical, psychological, and other related expenses

   in the past and in the future; and household and other related expenses in the past and in the future.

                                                    22
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 23 of 32




   Those injuries and damages also include but are not limited to non-economic damages including

   pain, suffering, disability, physical impairment, scarring, disfigurement, mental anguish,

   inconvenience, and loss of capacity for the enjoyment of life. The losses are either permanent or

   continuing. TAMA BOGAD has suffered these losses in the past and will continue to suffer them

   in the future.

           WHEREFORE, Plaintiff, TAMA BOGAD, demands Judgment against RCCL for damages

   recoverable under the general maritime law and state law including but not limited to economic

   damages including medical, psychological, and other related expenses in the past and in the future;

   non-economic damages in the past and in the future including pain, suffering, disability, physical

   impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

   enjoyment of life; all court costs, all interest due under the applicable law including interest from the

   date of the subject incident under General Maritime Law, and any and all other damages which the

   Court deems just or appropriate.

                                        COUNT IV
                           NEGLIGENT SUPERVISION OF PERSONNEL

          68.       The Plaintiff, TAMA BOGAD, hereby adopts and re-alleges each and every

   allegation in Paragraphs 1-23, above.

          69.       This is an action for negligence of RCCL negligent supervision of shipboard

   crewmembers.

          70.       DUTIES OWED BY THE DEFENDANT. RCCL owes a “duty to exercise

   reasonable care for the safety of its passengers,” including TAMA BOGAD. See Hall v. Royal

   Caribbean Cruises, Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendant also owes a

   “duty to exercise reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines,


                                                      23
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 24 of 32




   Inc., 1991 WL 329584 (S.D. Fla. 1991). The cruise line is directly negligent for failing to supervise

   its shipboard crew members.

         71.      RCCL owes a duty as a common carrier to its passengers to supervise its crew

   members to ensure RCCL’s crew members are properly warning passengers of dangers known to

   RCCL where RCCL invite or reasonably expect passengers to go. RCCL owes a duty of reasonable

   care under the circumstances. The circumstances are that RCCL is in the hospitality business.

   Deck 15 on the RCCL Harmony of The Seas features swimming pools, hot tubs, and chaise

   lounges. The features on Deck 15 makes it one of the busiest locations on board the ship as the

   decks are central locations and attract crowds. The operations involve attracting crowds to a central

   location and controlling and ensuring the safety of those crowds. Passengers exit the pools and hot

   tubs all throughout the day, tracking water onto the surrounding decks. The water tracked onto the

   decks is an ongoing, continuous problem of which RCCL is well aware. Large puddles of water will

   accumulate on the open decks by the pools and whirlpool. RCCL’s open decks, like Deck 15, are

   also exposed to the elements and repetitively become wet from rain, ocean spray and

   humidity. RCCL’s flooring on the open decks are extremely slippery when wet. This is an ongoing,

   continuous problem of which RCCL is well-aware. For these reasons, RCCL’s duty of care

   includes supervising its crew members to ensure that passengers are properly warned of dangerous

   walking surfaces present in and around Deck 15, including the floor where TAMA BOGAD

   slipped and fell on February 7, 2019.

         72.      RCCL, at all relevant times, was also under a legal duty to comply with mandatory

   international vessel safety regulations that are promulgated by the International Maritime

   Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

   Safety of Life at Sea (SOLAS) treaty, including Part D, Regulation 13, subpart 1.1 “safe escape

                                                    24
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 25 of 32




   routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

   clear of obstacles.”) RCCL’s walkways are escape routes that RCCL knew or should have known

   it must maintain in a safe, clear, clean and secure condition.

          73.     RCCL should have become aware of the crew member(s) failure to properly warn

   passengers of the dangerously slippery conditions on surfaces on board the Harmony of the Seas

   including on the open deck by the pools and whirlpool on Deck 15.

          74.     RCCL should have become aware that RCCL’s crew member(s) were failing to

   properly warn passengers of the dangerously slippery surface of the floor by the whirlpool on Deck

   15 on February 7, 2019 for several reasons. RCCL knows that passengers exiting the pools and hot

   tubs all throughout the day will track water onto the surrounding decks. The water tracked onto the

   decks is an ongoing, continuous problem of which RCCL is well aware. RCCL knows that large

   puddles of water will accumulate on the open decks by the pools and whirlpool. RCCL’s open

   decks, like Deck 15, are also exposed to the elements and repetitively become wet from rain, ocean

   spray and humidity. RCCL’s flooring on the open decks are unreasonably slippery when wet. RCCL

   knew or should have known about the dangerous condition because of the large size of the wet area

   and length of time the condition existed.

          75.     RCCL, at all relevant times, knew or should have known of industry safety standards

   applicable to maintaining safe walkways. Prominent safety organizations such as the International

   Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board, and the American

   Society for Testing and Materials (ASTM) International has led to the formulation and promulgation

   of stair and walkway safety standards and guidelines which apply to the marine environment. See,

   e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger Vessel



                                                    25
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 26 of 32




   Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-20(n),

   116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

         76.      RCCL’s duty to properly supervise its crewmembers is part of RCCL’s duty of

   reasonable care under the circumstances. This duty requires RCCL to properly supervise its crew

   members ensure that the crew members are properly warning passengers of dangerous slippery

   conditions of surfaces on board the Harmony of the Seas including on the open deck by the pools

   and whirlpool on Deck 15, that may cause passengers to slip and fall.

         77.      RCCL BREACHED ITS DUTY: RCCL breached its duty of care owed to TAMA

   BOGAD and was negligent by failing to reasonably supervise its crewmembers to ensure that the

   crew members are warning passengers of dangerous slippery conditions of surfaces on board the

   Harmony of the Seas including on the open deck by the pools and whirlpool on Deck 15, that may

   cause passengers to slip and fall. RCCL also failed to comply with comply with applicable industry

   standards, statutes, and/or regulations which invokes the Pennsylvania Rule and shifts the burden

   of proof to the Defendant in the proof of negligence or proof of the absence of negligence. RCCL’s

   violation of applicable and mandatory safety regulations and standards constitutes negligence per

   se.

         78.      PROXIMATE CAUSE: RCCL’s failure to properly supervise RCCL crew

   members proximately caused TAMA BOGAD’s injuries. Had RCCL properly supervised RCCL’s

   crew members to warn passengers of dangerous slippery conditions of surfaces on board the

   Harmony of the Seas including on the open deck by the pools and whirlpool on Deck 15, that may

   cause passengers to slip and fall, the crewmember would have warned TAMA BOGAD of the

   dangerously slippery condition of the walkway and TAMA BOGAD would have been aware of the

   dangerous condition. TAMA BOGAD therefore would never have slipped and fallen on the

                                                  26
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 27 of 32




   dangerous slippery condition on board the Harmony of the Seas on the open deck by the pools

   and whirlpool on Deck 15.

          79.       DAMAGES: RCCL’s negligence proximately caused permanent injuries and

   damages to TAMA BOGAD in the past and in the future. Those injuries and damages include but

   are not limited to economic damages including medical, psychological, and other related expenses

   in the past and in the future; and household and other related expenses in the past and in the future.

   Those injuries and damages also include but are not limited to non-economic damages including

   pain, suffering, disability, physical impairment, scarring, disfigurement, mental anguish,

   inconvenience, and loss of capacity for the enjoyment of life. The losses are either permanent or

   continuing. TAMA BOGAD has suffered these losses in the past and will continue to suffer them

   in the future.

           WHEREFORE, Plaintiff, TAMA BOGAD, demands Judgment against RCCL for damages

   recoverable under the general maritime law and state law including but not limited to economic

   damages including medical, psychological, and other related expenses in the past and in the future;

   non-economic damages in the past and in the future including pain, suffering, disability, physical

   impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

   enjoyment of life; all court costs, all interest due under the applicable law including interest from the

   date of the subject incident under General Maritime Law, and any and all other damages which the

   Court deems just or appropriate.

                                 COUNT V
        NEGLIGENT DESIGN, CONSTRUCTION AND SELECTION OF MATERIALS

          80.       The Plaintiff, TAMA BOGAD, hereby adopts and re-alleges each and every

   allegation in Paragraphs 1-23, above.


                                                      27
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 28 of 32




          81.      This is an action for negligence due to RCCL’s negligent design, construction and

   selection of materials.

          82.      DUTIES OWED BY RCCL: RCCL owes a “duty to exercise reasonable care for

   the safety of its passengers” including TAMA BOGAD. See Hall v. Royal Caribbean Cruises,

   Limited 2004 A.M.C. 1913, 2004 WL 1621209, 29 FLWD 1672, Case No. 3d03-2132 (Fla. 3d

   DCA Opinion filed July 21, 2004). The Defendant also owes a “duty to exercise reasonable care

   under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc, 1992 A.M.C. 1472, 1991

   WL 329584 (S.D. Fla. 1991). The cruise line is directly negligent for negligent design, construction

   and selection of materials on the Harmony of the Seas.

          83.      RCCL owes a duty of reasonable care under the circumstances. The circumstances

   are as follows: The exterior and interior of the ship was built in Germany at a shipyard under the

   constant supervision of RCCL’s onsite construction managers, designers, architects, and

   engineers. Under the contract with the shipyard, RCCL not only had full access to the ship to

   inspect and the ability to inspect the designs used for construction, but also has the ability to reject

   and change any design or construction at the shipyard and for a period of time thereafter. RCCL

   holds the ultimate control under their contract with the yard, if an item or design is rejected or at

   issue and not resolved, RCCL can withhold payment. That includes the materials used on the open

   deck by the pools and whirlpool on Deck 15 on board the Harmony of the Seas, which caused this

   fall and these injuries.

          84.      The RCCL Harmony of The Seas was delivered to RCCL as finished on May 13,

   2016. RCCL has operated and maintained the ship continuously since that time. The RCCL

   Harmony of The Seas is a part of the Oasis-Class. RCCL has operated and maintained the other

   ships in Radiance class, listed above, continuously since the time when each of those ships were

                                                     28
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 29 of 32




   first built and put into service. And RCCL also custom built to specifications and designs which

   were made by or under the supervision and participation of RCCL all of the Oasis-class ships. The

   design and construction of these ships was under the supervision and with the participation of

   RCCL personnel who were stationed onsite in the shipyard during construction.

         85.      Upon information or belief, RCCL maintains shoreside departments that are

   responsible for the design, selection and construction of RCCL’s ships. Upon information or belief,

   RCCL also maintains shoreside departments that are responsible for changes and modification to

   the design, construction and selection of materials when RCCL refit or modify its ships. These

   shoreside departments consist of naval architects, engineers, designers and other employees who

   are employed by RCCL. As such, RCCL maintained the ultimate control over the design and

   construction of the Harmony of the Seas as well as for other ships in the Radiance Class. Upon

   information and belief, RCCL’s contract with the shipyard allowed RCCL to make progressive

   payments as work was completed. RCCL payment scheme allowed RCCL the power and right to

   demand changes and modifications to the design, selection of materials and construction of the

   ship at any time.

         86.      RCCL chose to create, design, and construct all of the surfaces on board the

   Harmony of the Seas including on the open deck by the pools and whirlpool on Deck 15.

         87.      RCCL should have known that the floor it chose to create, design, and construct on

   the open deck by the pools and whirlpool on Deck 15 on board the Harmony of the Seas were

   reasonably dangerous.

         88.      RCCL, at all relevant times, was also under a legal duty to comply with mandatory

   international vessel safety regulations that are promulgated by the International Maritime

   Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

                                                   29
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 30 of 32




   Safety of Life at Sea (SOLAS) treaty, including Part D, Regulation 13, subpart 1.1 “safe escape

   routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

   clear of obstacles.”) RCCL’s walkways are escape routes that RCCL knew or should have known

   it must maintain in a safe, clear, clean and secure condition.

         89.      RCCL, at all relevant times, knew or should have known of industry safety standards

   applicable to maintaining safe walkways, staircases and floor materials.         Prominent safety

   organizations such as the International Maritime Organization (IMO), the U.S. Coast Guard, the U.S.

   Access Board, and the American Society for Testing and Materials (ASTM) International has led to

   the formulation and promulgation of star and walkway safety standards and guidelines which apply

   to the marine environment. See, e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board,

   Draft Passenger Vessel Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines;

   46 CFR §§72.05-20(n), 116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea

   SOLAS) Treaty.

         90.      RCCL’s duty to design, construct and select materials for all areas and features of

   its vessels, including on the open deck by the pools and whirlpool on Deck 15 on board the

   Harmony of the Seas, is part of RCCL’s duty of reasonable care under the circumstances. RCCL

   had a duty to design and construct walkways aboard the Harmony of the Seas in a reasonably safe

   manner and in accordance with industry standards. RCCL’s duty is part of its duty of reasonable

   care under the circumstances.

         91.      RCCL BREACHED ITS DUTY: RCCL breached its duty of care owed to TAMA

   BOGAD and was negligent by failing to design, construct, select, approve and/or reject the floor

   on the open deck by the pools and whirlpool on Deck 15 on board the Harmony of the Seas. RCCL

   failed to design, construct, select, approve and/or reject materials that complied with industry

                                                    30
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 31 of 32




   standards. The design and/or materials RCCL selected and used to construct the floor on the open

   deck by the pools and whirlpool on Deck 15 on board the Harmony of the Seas was unreasonably

   dangerous. RCCL also failed to comply with comply with applicable industry standards, statutes,

   and/or regulations which invokes the Pennsylvania Rule and shifts the burden of proof to the

   Defendant in the proof of negligence or proof of the absence of negligence. RCCL’s violation of

   applicable and mandatory safety regulations and standards constitutes negligence per se.

         92.      Because RCCL had the ultimate control over the design, construction and selection

   of materials for its ships, RCCL could refuse to approve the design, construction and selection of

   materials used for the floor on the open deck by the pools and whirlpool on Deck 15 on board the

   Harmony of the Seas. RCCL knew or should have known about the dangerousness of the floor on

   the open deck by the pools and whirlpool on Deck 15 on board the Harmony of the Seas.

         93.      RCCL knew or should have known of the dangerousness of the floor on the open

   deck by the pools and whirlpool on Deck 15 on board the Harmony of the Seas since their

   installation in 2002 and/or any changes or modifications. RCCL’s violation of applicable and

   mandatory safety regulations and standards constitutes negligence per se.

         94.      PROXIMATE CAUSE: RCCL’s negligent design, construct and select materials

   proximately caused TAMA BOGAD injuries. Had RCCL properly designed, constructed and

   selected the materials of the floor on the open deck by the pools and whirlpool on Deck 15 on the

   Harmony of the Seas. TAMA BOGAD would never have walked onto the dangerous open deck.

   TAMA BOGAD therefore would never have slipped and fell.

         95.      DAMAGES: RCCL’s negligence proximately caused permanent injuries and

   damages to TAMA BOGAD in the past and in the future. Those injuries and damages include but

   are not limited to economic damages including medical, psychological, and other related expenses

                                                  31
Case 1:20-cv-20459-KMW Document 1 Entered on FLSD Docket 01/31/2020 Page 32 of 32




   in the past and in the future; and household and other related expenses in the past and in the future.

   Those injuries and damages also include but are not limited to non-economic damages including

   pain, suffering, disability, physical impairment, scarring, disfigurement, mental anguish,

   inconvenience, and loss of capacity for the enjoyment of life. The losses are either permanent or

   continuing. TAMA BOGAD has suffered these losses in the past and will continue to suffer them

   in the future.

           WHEREFORE, Plaintiff, TAMA BOGAD, demands Judgment against RCCL for damages

   recoverable under the general maritime law and state law including but not limited to economic

   damages including medical, psychological, and other related expenses in the past and in the future;

   non-economic damages in the past and in the future including pain, suffering, disability, physical

   impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

   enjoyment of life; all court costs, all interest due under the applicable law including interest from the

   date of the subject incident under General Maritime Law, and any and all other damages which the

   Court deems just or appropriate.



                                                   By:      s/ Lisa C. Goodman
                                                           LISA C. GOODMAN, ESQ. (FBN118698)
                                                           lgoodman@hickeylawfirm.com
                                                           JOHN H. HICKEY, ESQ. (FBN 305081)
                                                           hickey@hickeylawfirm.com
                                                           federalcourtfilings@hickeylawfirm.com
                                                           HICKEY LAW FIRM, P.A.
                                                           1401 Brickell Avenue, Ste. 510
                                                           Miami, Florida 33131-3504
                                                           Telephone: (305) 371-8000
                                                           Facsimile: (305) 371-3542
                                                           Attorney for the Plaintiff




                                                      32
